        Case 6:20-cv-00585-ADA Document 52 Filed 09/15/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-00585-ADA
                                           §
GOOGLE LLC                                 §

               ORDER SETTING DISCOVERY
                             DISCOVERY HEARING


      IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                        set for
DISCOVERY HEARING by Zoom
                       Zoom on Thursday, September 16, 2021 at 02:00 PM.

       IT                      15th day of September, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
